

117 HR 2548 IH: Cormorant Relief Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2548IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Guest (for himself and Mr. Crawford) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo enact as law certain regulations relating to the taking of double-crested cormorants.1.Short TitleThis Act may be cited as the Cormorant Relief Act.2.Regulations relating to the taking of double-crested cormorants(a)Force and effect(1)In generalSubject to subsection (b), sections 21.47 and 21.48 of title 50, Code of Federal Regulations (as in effect on January 1, 2016), shall have the force and effect of law.(2)Public noticeThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service (referred to in this section as the Secretary), shall notify the public of the authority provided by paragraph (1) in a manner determined to be appropriate by the Secretary.(b)SunsetThe authority provided by subsection (a)(1) shall terminate on the effective date of a regulation promulgated by the Secretary after the date of enactment of this Act to control depredation of double-crested cormorant populations.(c)Rule of constructionNothing in this section limits the authority of the Secretary to promulgate regulations relating to the taking of double-crested cormorants under any other law.